                                                                                                             E-FILED
                                                                                Friday, 31 January, 2020 10:31:43 AM
                                                                                         Clerk, U.S. District Court, ILCD

                                    UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF ILLINOIS


PEORIA PROPERTY INVESTMENTS                              )
LLC,                                                     )
                                                         )
       Plaintiff/Counterdefendant,                       )
                                                         )
                    v.                                   )        Case No. 19-cv-1198-JES-JEH
                                                         )
THE CINCINNATI INDEMNITY                                 )
COMPANY,                                                 )
                                                         )
       Defendant/Counterclaimant.                        )


                                           ORDER AND OPINION
           This matter is now before the Court on Defendant/Counterclaimant The Cincinnati

Indemnity Company’s Motion for Judgment on the Pleadings. D. 14. 1 Plaintiff/Counterdefendant

Peoria Property Investments LLC filed a Response in opposition. D. 17. Defendant was granted

leave to file a Reply to address an argument raised in Plaintiff’s Response. D. 19. Plaintiff was

granted leave to file a Sur-Reply. D. 21. For the reasons set forth below, Defendant’s Motion is

DENIED.

                                                     BACKGROUND

           This action stems from an insurance coverage dispute between Plaintiff/Counterdefendant

Peoria Property Investments (“Peoria”) and Defendant/Counterclaimant The Cincinnati

Indemnity Co. (“Cincinnati”). Plaintiff alleges Cincinnati breached an insurance contract when it

refused to cover Peoria’s claim. Plaintiff seeks damages and declaratory relief. D. 4, at 1.

Cincinnati filed a counterclaim seeking a declaratory judgment that Cincinnati has no duty to

indemnify Peoria in relation to its claim. D. 8. Cincinnati now moves for judgment on the


1
    Citations to the Docket in this case are abbreviated as “D. __.”

                                                             1
pleadings and dismissal of Plaintiff’s Complaint. D. 14.

       Peoria purchased a commercial property insurance policy from Cincinnati that was

effective from December 17, 2016 to December 17, 2017, (the “Policy”). D. 4, at 2. The Policy

covered a nine-story building located at 222 N.E. Monroe St., Peoria, IL 61602 (the “Property”).

Id. at 3. The building consists of commercial offices on the first floor, a six-floor parking tower

on floors two through seven, and more commercial offices on floors eight and nine. Id.

       On or about June 20, 2017, Peoria submitted a claim under the Policy reporting a “large

boom” occurred at the Property on June 16, 2017. D. 11, at 6. Concurrent with the boom, Peoria

reported the building was felt shaking. Id. A subsequent inspection revealed the ceiling in the

northwest corner of the fourth level and the corresponding floor of the fifth level of the parking

structure had displaced downward approximately eight inches. D. 4, at 3. As a result, Peoria

could not permit vehicles to park in the impacted portions of the parking deck. Id. Peoria

estimated the cost to repair the Property exceeded one million dollars. Id.

       Cincinnati retained Engineering Systems, Inc. (“ESI”) to inspect and evaluate the

Property. D. 11, at 6. ESI documented the concrete slab in the displaced area “had dropped

downward as much as eight inches”; “[t]he ends of the joists were separated from the main

beam”; and “[t]here were cracks on the top side of the slab consistent with outward displacement

of the cantilever… .” D. 8-1, at 4. Additionally, ESI observed many areas throughout the parking

structure of the Property where reinforcing bars were exposed due to “significant deterioration in

the concrete” and noted previous repairs were not done properly. Id. In its report, ESI stated the

following:

                                         Overview of the Distress

               The cantilever elevated garage slab on the northwest face of the structure
               at Level 5 is severely distressed and has displaced as much as 8 inches at

                                                  2
               one location. There are also many locations where the structure has severe
               deterioration issues.
                                          Cause of the Distress

               The cantilever section has pulled loose from the adjoining slab. The loud
               noise that was heard was most likely the tensile rupture of the reinforcing
               bars slab. The condition of the cantilever slab and this mode of distress is
               consistent with corrosion of the reinforcing bars embedded in the slab. The
               reinforcing bars are embedded in the slab to carry the tensile forces that
               occur in the floor system. The corrosion of the reinforcing bars results in a
               reduction in the reinforcing bar diameter (i.e. makes them smaller) which
               reduces their load carrying capacity. The diameter eventually gets reduced
               to the point where the bars essentially snap.

Id. at 5-6. ESI said a structural assessment for the entire parking structure was necessary due to

“corroded reinforcing bars, spalled concrete and floor cracks.” Id. at 6. ESI recommended the

installation of a chain link fence to prevent any vehicles from inadvertently entering the

displaced area; the installation of a complete shoring system to support the displaced slab; the

development of a plan to demolish and replace the displaced slab; and the development of a

maintenance plan for future repairs. Id.

       The Policy will pay for any direct physical loss to the insured property “caused by or

resulting from a Covered Cause of Loss.” D. 4-1, at 19. Direct physical loss will not be covered

if the loss is enumerated in the exclusions or limitations provisions. Id. at 21. The Policy

excludes loss caused by “[r]ust or other corrosion, decay, deterioration, hidden or latent defect or

any quality in property that causes it to damage or destroy itself” and “[s]ettling, cracking,

shrinking or expansion” Id. at 23-4. However, the Policy also contains a provision wherein it

extends coverage for loss due to the collapse of a building. Id. at 35. In that instance, the loss

may be covered if the collapse is caused by decay hidden from view. The coverage extension for

loss due to collapse states:

               c.   Collapse

               (1) With respect to buildings:
                                                  3
                      (a) Collapse means an abrupt falling down or caving in of a building
                          or any part of a building with the result that the building or part
                          of the building cannot be occupied for its intended purpose.

                      (b) A building or any part of a building that is in imminent danger of
                          collapse is not considered to be in a state of collapse.

                      (c) A building that is standing or any part of a building that is
                          standing is not considered to be in a state of collapse even if it:

                           1) Has separated from another part of a building; or

                           2) Shows evidence of cracking, bulging, sagging, bending,
                               leaning, settling, shrinking or expanding.

                 (2) We will pay for “loss” to Covered Property, caused by collapse of a
                     building or any part of a building insured under this Coverage Part, if
                     the collapse is caused by one of more of the following:

                                         *      *       *

                      (b) Decay that is hidden from view, unless the presence of such
                      decay is known or should reasonably have been known to an insured
                      prior to collapse;

                                         *      *       *

D. 4-1, at 35.

       In its Answer to the Counterclaim, Peoria admitted the loss to the Property was caused by

decay hidden from view. D. 11, at 8. Peoria claimed the ESI report shows the Property’s parking

structure collapsed and, therefore, it is covered by the Policy’s Collapse Coverage Extension. Id.

Cincinnati denied the claim on July 19, 2017. D. 4, at 3. Cincinnati said the loss was not covered

under the Policy because it was within the terms of various coverage exclusions in the Policy,

including those for deterioration, defective construction and maintenance. D. 8, at 8.

                                         LEGAL STANDARD

       A party may move for judgment on the pleadings after pleadings are closed but early

enough not to delay trial. Fed. R. Civ. Pro. 12(c). A Rule 12(c) motion is governed by the same


                                                    4
standard as motions to dismiss for failure to state a claim under Rule 12(b)(6). Lodholtz v. York

Risk Servs. Group, 778 F.3d 635, 639 (7th Cir. 2015). However, if the movant is attempting to

dispose of the case based on the underlying substantive merits, then it is appropriate to apply the

same standard as if it were a motion for summary judgment. Mid-Century Ins. Co. v. Pizza by

Marchelloni, 2018 U.S. Dist. LEXIS 78859 *2, 2018 WL 2158758 (C.D. Ill. 2018) (citing

Alexander v. City of Chicago, 994 F.2d 333, 336 (7th Cir. 1993)). As such, judgment on the

pleadings may be granted only if the pleadings disclose no genuine issue of material fact and the

movant is entitled to judgment as a matter of law. Id.

       The parties agree Illinois law governs the interpretation of the insurance policy in this

case. Under Illinois law, the Court must review the language of the policy to ascertain and give

effect to the intention of the parties. Founders Ins. Co. v. Munoz, 237 Ill. 2d 424, 433, 930 N.E.

2d 999 (2010). The policy must be considered as a whole and every provision, rather than an

isolated part, should be examined to determine whether an ambiguity exists. Id. at 433. If there

are no ambiguities, then the policy must be construed according to the plain and ordinary

meaning of its terms. River v. Commercial Life Ins. Co., 160 F.3d 1164, 1169 (7th Cir. 1998).

Any ambiguities in the provisions of an insurance policy are construed against the drafter of the

contract, the insurer, and in favor of the insured. Id. “A court should not search for ambiguity

where none exists. Mere disagreement about the interpretation of an insurance contact does not

render it ambiguous.” Id. (citation omitted). A policy provision may be considered ambiguous if

the policy language is susceptible to more than one reasonable interpretation. Founders, 237 Ill.

2d at 433.

       To withstand a motion for summary judgment in a lawsuit involving an insurer's failure to

pay a claim under an all-risk insurance policy, the insured bears the initial burden of presenting



                                                 5
sufficient facts establishing a prima facie case. Johnson Press of Am., Inc. v. Northern Ins. Co. of

N.Y., 339 Ill. App. 3d 864, 871 (1st Dist. 2003) (citing Wallis v. Country Mutual Ins. Co., 309 Ill.

App. 3d 566, 570 (2nd Dist. 2000)). The insured must satisfy this burden by showing (1) a loss

occurred, (2) the loss resulted from a fortuitous event, and (3) an all-risk policy covering the

property was in effect at the time of the loss. Id. Once the insured establishes a prima facie case,

the burden “then shifts to the insurer to show that the loss resulted from a peril expressly

excluded from coverage.” Id. (citing Wallis, 309 Ill. App. 3d at 570). Provisions in an insurance

policy that exclude or limit coverage must be construed liberally in favor of the insured. Id.

                                            DISCUSSION

       The parties agree the abrupt downward displacement of the concrete slab some eight

inches was caused by decay, though Peoria claims it was hidden from view. The Court need not

address whether the decay was hidden from view and whether Peoria knew of the decay or

should reasonably have known of it. Those are questions of fact that are only material for

summary judgment if the Court finds the Property collapsed as defined by the Policy. As stated

above, the Policy excludes loss caused by decay or corrosion; however, an exception to that

exclusion extends coverage in the event of collapse caused by hidden decay. The collapse

coverage extension, and more specifically the definition of collapse, is the crux of the issue

currently before the Court.

       Cincinnati moves for judgment on the pleadings because it claims there are no genuine

issues of material fact and it is entitled to judgment as a matter of law. D. 14. Cincinnati points to

Peoria’s admission that the loss was caused by decay and states that the coverage extension for

collapse of buildings does not apply here. Id. Because the Property is still standing, Cincinnati

argues it has not collapsed as defined in the Policy. D. 19, at 3. Instead, the Property must lose its



                                                  6
basic character or be beyond repair to be considered collapsed. Id. Cincinnati states the coverage

extension does not apply even though a portion of the Property sustained structural damage and

may be in imminent danger of collapse. Id. at 4.

       Peoria asks the Court to deny Cincinnati’s motion and find the Property collapsed as a

matter of law. D. 17, at 2. It argues the damage to the parking structure falls squarely within the

plain language of Policy’s definition of collapse, thereby making the coverage extension

applicable. Id. Peoria argues in the alternative that if the Court finds the building must

“completely fall down” to meet the collapse definition, then it must find the coverage extension

provision is susceptible to more than one reasonable interpretation. Id. Any ambiguous provision

must be construed against Cincinnati and in favor of coverage. Id.

       Both parties discuss Gulino v. Economy Fire & Casualty Co., 2012 IL App (1st) 102429,

971 N.E.2d 522, though they disagree on its application to the instant case. In that case, Gulino

filed a claim under his homeowner’s insurance policy after his basement ceiling displaced

downward about eight inches. Id. at 525. The claim was denied on the grounds that the damage

to the ceiling did not constitute a collapse as defined by the policy. Id. The policy defined

collapse as:

               … an abrupt falling down or caving in of a building or any part of a
               building. Collapse does not include settling, cracking, sagging, bowing,
               ending, leaning, shrinking, bulging or expansion. A building or any part of
               a building that is in danger of falling down or caving in is not considered
               to be in a state of collapse.

Id. at 524. After his claim was denied, Gulino filed a complaint against the insurer for breach of

contract. Id. at 525. The trial court granted summary judgment in favor of the insurer; however,

the appellate court reversed after a careful review of the policy. Id. at 527, 530.




                                                   7
        The appellate court examined the policy’s definition of collapse and specifically its

inclusion of the term “caving in,” which was not defined in the policy. Id. at 527. The court used

a dictionary to apply a plain and ordinary meaning of “caving in” and found the term indicates

“the undermining of a structure that can be something less than a complete falling down.” Id. at

528. It found the terms “falling down” and “caving in” were “separate and distinct and must be

considered separately as a trigger of coverage.” Id. (internal quotations omitted). Thus, while

Gulino’s house or any part of it had not completely fallen down, the court found a portion of the

basement ceiling had caved in. Id. As a result, the damaged basement ceiling was considered

collapsed under the policy. Id. The matter was remanded because there remained a genuine issue

of material fact as to what caused the ceiling to collapse. Id. at 530.

        Here, the facts are comparable to those in Gulino. A concrete slab displaced downward

about eight inches but did not fall completely. Peoria filed a claim, which Cincinnati denied

because it was not a loss covered by the Policy. Peoria maintains the loss is covered by the

coverage extension for collapse. The Policy here defines collapse in a manner almost identical to

the Gulino policy, except for two important distinctions. First, subsection c(1)(a) of the Policy

defines collapse as “an abrupt falling down or caving in of a building or any part of a building

with the result that the building or part of the building cannot be occupied for its intended

purpose.” D. 4-1, at 35 (emphasis added). The Gulino policy did not specify there must be an

inability to occupy the building or portion thereof for its intended purpose. Second, the Gulino

policy did not contain the language in subsection c(1)(c), which states a building or any part of a

building “that is standing” and “[h]as separated from another part of a building” is not in a state

of collapse. Id.

        The appellate court’s analysis of the term “caving in” is instructive. Subsection c(1)(a) of



                                                  8
the Policy defines collapse as “an abrupt falling down or caving in.” Like the Gulino policy, the

inclusion of the term “caving in” suggests it is separate and distinct from the term “falling down”

and it will be treated as a separate trigger for coverage under the collapse extension. Further, the

phrase “with the result that the building or part of the building cannot be occupied for its

intended purpose” suggests the drafters of the Policy intended the definition of collapse to

include less than a complete falling down. A building that has fallen down could never be

occupied for its intended purpose, but a building that has caved in could potentially be occupied.

The inclusion of this phrase suggests the building cannot simply cave in to be considered

collapsed under the Policy; it must be to the point that it impossible to occupy the building or a

part thereof for its intended purpose.

       Here, the evidence suggests a portion of the Property abruptly caved in and as a result, it

cannot be occupied for its intended purpose. The loud boom and concurrent shaking indicate the

loss was abrupt. An eight-inch displacement of the concrete slab is indeed something less than a

complete falling down. That portion of the Property has clearly been undermined since no one

has been allowed to park there since June 16, 2017. This is bolstered by the ESI report, which

recommended installing a chain-link fence to prevent anyone from inadvertently parking in that

area until the displaced slab could eventually be demolished and replaced. Peoria has made a

prima facie case that a portion of the Property collapsed when it abruptly caved in. The burden

now shifts to Cincinnati to show the loss is not covered because of limitations or exclusions

within the provisions that extend coverage for collapse. Johnson Press, 339 Ill. App. 3d at 871.

       Subsections c(1)(b) and c(1)(c) clarify when a building is not considered to be in a state

of collapse and act as limitations on the coverage extension for collapse. Subsection c(1)(b)

explains that a building or any part of one “in imminent danger of collapse” is not in a state of



                                                  9
collapse. Here, Peoria’s claim concerns a portion of Property that has already collapsed, not one

in imminent danger of doing so. Subsection c(1)(c) states a building or any part of it “that is

standing” is not in a state of collapse even if it “[h]as separated from another part of a building”

or if it shows signs of “cracking, bulging, sagging, bending, leaning, settling, shrinking or

expanding.” Cincinnati claims subsection c(1)(c) supports its assertion that the building must

“fall[] in pieces” or become a “mass of rubbish” to be considered collapsed. D. 19, at 5.

Cincinnati argues the Property is still standing and a portion of the parking garage separated from

the building; therefore, it has not collapsed. Id. at 6. As discussed above, the definition of

collapse does not require a building or any portion of a building fall to the ground. Since

subsection c(1)(c) limits coverage under the collapse provisions, it must be construed liberally in

favor of Peoria.

         Since collapse is defined as “an abrupt falling down or caving in,” subsection c(1)(c)

could be interpreted as applying only to loss that occurs over a more gradual period of time.

Another interpretation of subsection c(1)(c) could look to the inclusion of the term “standing”

and one could reasonably conclude this subsection does not apply to loss caused by collapse

because a building or any part of one that has collapsed is no longer standing. The Policy does

not define the term “standing” so it must be given its plain and ordinary meaning, which can be

derived from a dictionary. Gulino, 971 N.E. 2d at 528. Merriam-Webster defines the adjective

“standing” as “upright on the feet or base: erect”; “remaining at the same level, degree, or

amount for an indeterminate period”; “continuing in existence or use indefinitely”; and “not

movable.” 2 https://www.merriam-webster.com/dictionary/standing (last visited Jan. 24, 2020). A

building or any part of one that has collapsed is not at the same level or degree as before the


2
 Merriam-Webster provides three additional definitions of “standing” (adj.) that are not applicable: “not yet cut or
harvested”; “not flowing: stagnant”; “established by law or custom”; and “done from a standing position.”

                                                         10
collapse. Since any provisions in an insurance policy that exclude or limit coverage must be

construed liberally in favor of the insured, the Court finds Cincinnati has not met its burden of

showing the loss is not covered by the Policy’s exception that extends coverage in the event of a

collapse.

       There also remains a genuine issue of material fact concerning whether the decay that

caused the collapse was hidden from view, and whether Peoria knew of the decay or should

reasonably have known of it. As such, the Court cannot conclude whether the loss is covered by

the collapse coverage extension and Cincinnati’s request for a declaratory judgment in its favor

must be denied.

                                         CONCLUSION

       For the reasons set forth above, Defendant/Counterclaimant The Cincinnati Indemnity

Company’s Motion [14] for Judgment on the Pleadings is DENIED.



               Signed on this 31st day of January, 2020.

                                              s/James E. Shadid               a
                                              James E. Shadid
                                              United States District Judge




                                                11
